Citation Nr: 0502988	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel




INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945.  He passed away in January 2001, and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision.  The appellant's 
representative filed a notice of disagreement in July 2001, 
the RO issued a statement of the case in February 2002, and 
the appellant perfected her appeal in March 2002.  This case 
has been advanced on the docket.


FINDINGS OF FACT

1.  The veteran passed away on January [redacted], 2001, at the age of 
86.  His death certificate indicates that the immediate cause of 
death was chronic obstructive pulmonary disease, with "years" 
as the approximate interval between onset and death.  No autopsy 
was performed.   

2.  The physician who signed the original death certificate later 
concluded that chronic heart failure was an additional cause of 
death.  

3.  At the time of his death, the veteran was service connected 
for hypertrophic arthritis of the entire spine with ankylosis of 
the lumbosacral articulations (rated as 30 percent disabling), 
shell fragment wound of the left leg with traumatic arthritis of 
the ankle (rated as 20 percent disabling), and varicose veins of 
the left leg (rated as 20 percent disabling).

4.  There is an approximate balance of the evidence on the 
central question of whether the veteran's fatal congestive 
heart failure was due to or was substantially contributed to 
by an inability to harvest adequate veins from his lower 
extremities as needed during bypass graft surgeries in the 
1970s and 1980s.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
In general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The criteria pertaining to service connection for the cause 
of death provide as follows: 

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.  
 
(b)  Principal cause of death.  The 
service-connected disability will be 
considered as the principal [primary] 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c)  Contributory cause of death.  (1)  
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service- 
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  

(2)  Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.  

(3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.  

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

38 C.F.R. § 3.312. 

The appellant essentially claims that attempts to harvest veins 
from the veteran's lower extremities during heart bypass 
surgeries in the 1970s and 1980s were severely hampered by his 
service-connected varicose vein condition, and that this 
ultimately contributed substantially to his fatal congestive 
heart failure.  

As noted above, the veteran had active duty from April 1941 to 
October 1945.  He accidentally shot his lower left leg while 
cleaning a rifle in December 1942, and approximately three inches 
of his left tibia was destroyed.  The wound was debrided and a 
cast was applied.  In February 1943, an osteotomy of the left 
tibia was performed.  An August 1943 x-ray revealed a three-inch 
defect in the middle third of the tibia, bridged by an irregular 
mass of bone about one-half inch in diameter encrusting the 
fracture.  The proximal and distal thirds of the fibula were also 
fractured.  The central fragment was fixed to the tibia by metal 
screws.  In July 1944, the cast was bivalved.  In October 1944, a 
bone graft of the left tibia was performed from a donor site of 
the left ilium.  By October 1945, the final diagnoses were: (1) 
fracture, compound commuted, tibia, left, middle, and distal 
thirds, nonunion, accidentally incurred; (2) arthritis, ankle, 
left chronic, hypertrophic, degenerative secondary to No.1.

A November 1947 examination revealed, in pertinent part, 
prominent veins over the posterior left calf and knee.  The 
veteran was hospitalized at a military facility in April 1948 
with a one-month history of dull, constant pain in the left calf 
and left leg while standing.  Physical examination showed a well-
healed scar of the crest of the left tibia and an irregular,  
flat, depressed scar lying over the anterior and medial surface 
of the left calf which were well healed.  There was no tenderness 
over the left lower leg at the site of the previous bone graft.  
There were numerous dilated varicosities in the posterior aspect 
of the left thigh and the left lower leg.  X-rays showed old 
fractures involving the lower end of the tibia and the fibula 
which were firmly united.  There was no evidence of 
osteomyelitis.  There was some perifocal absorption around two 
screws in the upper end of the fibula.  During this 
hospitalization, he underwent a unilateral high-low saphenous 
ligation with multiple segmental ligation of the left lower leg.  

Private medical records indicate that the veteran underwent open 
heart surgeries in 1975 and 1983 (unfortunately, the Board does 
not have actual records relating to these surgeries).  In a March 
1979 letter, Myron A. Tazelaar, M.D., wrote that he had seen the 
veteran frequently through the years for increasing spinal 
arthritis and pain aggravated by the old war wound of his left 
leg and resulting muscle imbalance.  Dr. Tazelaar wrote that 
following the 1975 open heart surgery, the veteran suffered a 
severe episode of phlebitis caused by the complicated venous 
condition of the left leg, followed by continuing ulcerations of 
the leg.    

Private treatment records dated between April 2000 and January 
2001 reflect that the veteran was treated for diagnosed end stage 
ischemic heart disease, end stage chronic obstructive pulmonary 
disease, angina, and congestive heart failure.  

The veteran passed away on January [redacted], 2001, at the age of 86.  
At the time of his death, he was service connected for 
hypertrophic arthritis of the entire spine with ankylosis of the 
lumbosacral articulations (rated as 30 percent disabling), shell 
fragment wound of the left leg with traumatic arthritis of the 
ankle (rated as 20 percent disabling), and varicose veins of the 
left leg (rated as 20 percent disabling).

His death certificate (signed by James G. Dobbins, M.D.) 
indicates that the immediate cause of death was chronic 
obstructive pulmonary disease, with "years" as the approximate 
interval between onset and death.  No autopsy was performed.   

In a February 2001 letter, Dr. Dobbins wrote (in pertinent part): 

[The veteran] was a patient of mine.  He 
has recently passed away as a result of 
his congestive heart failure and chronic 
obstructive pulmonary disease.  I have 
dealt with [the veteran's] health for a 
number of years.  I find that his 
congestive heart failure, in fact, was a 
result of his coronary artery disease.  
[The veteran] underwent coronary artery 
surgery in 1974 and 1983.  In doing his 
bypass surgery, it was necessary to 
harvest veins from his lower extremities 
for the bypass grafting.  Because of his 
substantial service[-]related injuries, 
this made it extremely difficult for [the 
veteran] to have enough healthy veins to 
use in his bypass surgery.  As a result 
of that, the [veteran] had significant 
congestive heart failure.

As you can see from the above mentioned 
history, [the veteran's] death certainly 
was in part due to his inability to have 
substantial veins from his lower 
extremities to be used in his bypass 
graft surgery.  Consequently, I do feel 
that this is, in part, service connected.   

	In a March 2001 letter, William J. Gray, D. P. M., wrote (in 
pertinent part):

[The veteran] was our patient in this 
office for several years being cared for 
on a routine basis.  [In January 1999, 
his] left great toenail degenerated to 
the point where we had no choice but to 
remove it.  The veteran agreed to the 
procedure and the procedure was 
performed.  Initially he seemed to heal 
well.  However, due to vascular problems 
secondary to related injuries that were 
sustained during his service in World War 
II, he continued to have problems 
healing. . . . [Subsequently, the 
veteran's] toe did heal and he was 
discharged from the practice.  This 
letter is to indicate that many of the 
problems that he seemed to suffer both 
from a routine palliative basis and from 
this particular procedure did relate to 
damage that was sustained to his leg.  It 
is my understanding that this damage was 
sustained during his tour of duty in 
Africa in World War II.    

I cannot emphasize strongly enough that 
the problems we encountered with 
infection were related to damage that he 
did sustain during his service.  Without 
that damage, he would have healed without 
problems.  

	In a September 2001 letter, Stephen L. Peck, M.D., wrote (in 
pertinent part):

[The veteran] has undergone two previous 
bypass graft surgeries.  He was cared for 
by me during the second surgical 
operation.  I did follow him for a number 
of years subsequently.  He ultimately 
expired earlier this year.  The [veteran] 
developed severe congestive heart failure 
which ultimately [led] to his death.  
Inability to obtain adequate veins from 
his lower extremities may have 
contributed to his death.  The [veteran] 
had a war injury many years ago damaging 
his legs and perhaps leading to vascular 
problems which did not allow him to have 
suitable veins for the bypass surgery.  	

In light of this evidence, the Board referred the case in 
August 2004 to an independent medial expert (a chief 
professor at Howard University's Division of Orthopaedic 
Surgery), asking the following question:

Is it is at least as likely as not (i.e., 
probability of 50 percent), that any 
disability arising from the veteran's 
active service (particularly left leg 
varicose veins) caused, contributed 
substantially or materially, or combined 
with any other condition or abnormality 
to cause, his death?  

The Board also advised the independent medical expert that a 
discussion of the medical principles involved would be of 
considerable assistance.  In a December 2004 letter, the 
independent medical expert wrote (in pertinent part) as 
follows:

I have reviewed the medical record 
provided in its entirety. . . . The cause 
of [the veteran's] death was chronic 
obstructive pulmonary disease.  This was 
likely due to in large part . . . his 
long history of smoking.  There was no 
indication that coronary artery disease 
or myocardial infarction was the cause of 
his demise.  

It is my opinion that it is most unlikely 
that any disability arising from [the 
veteran's active duty] (particularly left 
leg varicose veins) caused[,] contributed 
substantially or materially or combined 
with any other condition or abnormality 
to cause his death.   

The Board first notes that while the veteran's death certificate 
only identified chronic obstructive pulmonary disease as his 
formal cause of death, Dr. Dobbins later appeared to amend this 
to include congestive heart failure as a cause.  Because Dr. 
Dobbins was the same physician who signed the death certificate, 
and in light of the medical records reflecting that the veteran 
was treated for diagnosed congestive heart failure shortly before 
his death, the Board accepts this amendment.

The Board also acknowledges the independent medical expert's 
opinion that it is most unlikely that any varicose veins 
disability caused or otherwise led to the veteran's death.  
However, his opinion letter is devoid of a discussion of the 
medical principles used to reach this key conclusion.  
Juxtaposed to this are the medical opinions submitted on the 
appellant's behalf, particularly those of Drs. Dobbins and 
Peck, who displayed a familiarity with the veteran's medical 
history and a cogent basis for their opinion that the 
veteran's death from congestive heart failure was certainly 
(Dr. Dobbins) or at least perhaps (Dr. Peck) due to an 
inability to harvest adequate veins from his lower 
extremities as needed in his bypass graft surgeries, and that 
this eventually led to his fatal congestive heart failure.  

While this theory of the cause of the veteran's death appears 
based more on speculation than empirical evidence, it does 
have an undeniable logic which was not contravened by the 
independent medical expert.  The Board therefore concludes 
that there is an approximate balance between positive and 
negative evidence in this case, and must therefore give the 
benefit of the doubt to the appellant.  38 U.S.C.A. § 5107.  
Service connection of the cause of the veteran's death is 
granted.  

In light of this result (a full grant of the claim for benefits), 
a detailed discussion of VA's various duties to notify and assist 
is unnecessary (because any potential failure of VA in fulfilling 
these duties is essentially harmless error).

ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


